DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application amended on 12/23/2021.
Claims 1–20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 11, & 17 recite two network systems and a method for establishing a social health network comprising. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is . 
CLAIMS 1, 11, & 17 recite, at least in part, a method comprising: by one or more computer systems of a social health network system, defining a first device of a first client user to create abased on a patient, determining a second device of a second client-user, wherein the second client user is a health provider, accessing one or more databases wherein the data includes patient data, health provider data, and private and public global health data, wherein the patient requests one or more electronic health records (EHR), selectively identifying or deidentifying data of the EHR to integrate in the one or more databases, and specifying respective health providers; and by the one or more computer systems of the social health network system, updating the data using deep learning, wherein the patient at the first device and the health provider at the second device populate a patient user interface and health provider user interface, respectively, to depict real-time data graphics to support decision making. 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. defining a first device of a first client user to create a patient profile based on a patient, determining a second device of a second client-user, wherein the second client user is a health provider, accessing one or more databases wherein the data includes patient data, health provider data, and private and public global health data, wherein the patient requests one or more electronic health records (EHR)) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including at least a first device of a client-user, a second device of a second client-user, one or more databases, a generic computer network system, deep learning, and other generic computing devices. These elements are broadly recited in the specification at, for example, paragraph [0078] which describes the health network. “The electronic system, a social health network disclosed herein, interconnects patients, families and friends of loved ones, who desire information upon diagnosis to properly resource their needs for knowledge of not only the disease, but including personalized connections to others who suffer and heal similarly, to caregivers who also demand emotional support. The individuals of the social network of patients will beneficially be able to share their experiences publicly across the network to interconnect with others, interconnect with medical professionals globally, and/or obtain comparisons in medicine from other patients and/or medical professionals.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of a health network in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but 
CLAIMS 2-9, 11-16, and 18-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in claims 2-9, 11-16, and 18-20 abstract ideas and do not contain additional elements for consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS 1-20 are rejected as under 35 U.S.C. 103(a) as being unpatentable over Smith (US 2015/0261917 A1) in view of Sidel (US 2016/0042133 A1).

CLAIM 1 – 
Independent claims 11 & 17 are substantially the same and thus are rejected for
substantially the same reasons as the first independent claim.
Smith discloses a network having the limitations of:
A system to support decision-making in a social health network with an integrated data analytics platform (cloud-based, federated collaborative medical records system and methods – enable end users to store, access, edit, and share health information, on demand, Abstract, properly authorized user will have access to Cloud Based Medical Social Network and Database, para [0045]-[0046]) comprising: 
one or more computer systems comprising one or more processors programmed to define a first device of a first client-user to create a patient profile based on a patient, and to determine a second device of a second client-user, wherein the second client user is a health provider (Abstract, The system has a database, where an aggregating record contains the health information into the database in an association with the medical providers and the corresponding patients. An access of a user corresponding to the health information is determined, where the access corresponding to health information is provided to the user. The user is enabled to view, edit and share the health information by a federated collaborative medical record system. Claims, A system, comprising: Aggregating records containing health information into a database in association with medical providers and their corresponding patients; Determining whether a user should have access to health information; Subsequently providing access to health information to said user, if appropriate; and Enabling said user to view, edit and share health information via a federated collaborative medical record system.)
one or more databases centralized external to health provider networks, wherein, each patient client-user has a direct profile, or a shadow profile defined by a caregiver (FIG. 6 demonstrates a patient dashboard or federated medical record pertaining to a given patient - user is notified by (phone, instant message, CMS, email) according to the preferences established by the user in his/her profile, para [0068}-{0072))
wherein the patient client-user can interconnect online with other patient client-users as desired. (Abstract, cloud based federated database of medical information that can be accessed by each of the patient's physicians can access the patient's records and collaborate, share only those records pertinent to the medical condition or problem being discussed and quickly and efficiently collaborate, para [0051], physician could access summary information about how the patient rated the physican's care at various medical facilities from the information gathered from the social media medical network, para [0060]-(0065]) but fails to specifically disclose patient client-user interactions.)
Smith fails to specifically disclose patient client-user interactions:
However, Sidel discloses patient client-user interactions:
Para [0045]-[0049] (Sidel system also tracks and logs data received from other parties with access to the system, such as one or more care managers, providers, psychiatrists, medical or laboratory facilities -hospital administrator or friend or family member of the client - Each party with access to the Sidel system is herein referred to as a “privileged party" - an interface, accessible to the client and other privileged parties via remote workstations over a communications network, through which the client and other privileged party can access relevant content) and para [0090]-[0100] (client portal - collaboration platform for group conferencing, shared electronic medical records, scheduling, progress tracking, and action items).
and one or more servers or cloud server, individually or in combination, to collect and store data from the patient and the health provider, wherein the computer systems are programmed to establish connections between patients, and the patient assessable data analytics supports patient decision-making, and the health provider selected data analytics supports health provider decision-making. (Claims, In a data processing network comprising three or more remote workstations and at least one application computer server running software stored on non-transitory computer-readable storage medium for carrying out the steps according to the present method, and at least one secure, HIPPA-compliant database management system, said two or more remote workstations, at least one application computer server, and at least one secure, HIPPA-compliant database all being connected over one or more communications networks, a method of mental health case management, comprising the steps of: administering, by said at least one application server via a first of said three or more remote workstations, a health assessment to a client; providing, by said at least one application server via said communications network, results of said health assessment to a consulting psychiatrist via a second of said three or more remote workstations; communicating, by said at least one application server via said communications network, a treatment plan generated by said consulting psychiatrist to a primary care physician for said client via a third of said three or more remote workstations; storing said treatment plan in said HIPPA-compliant database management system; collecting, by said at least one application server via said communications network, additional health data rewarding said client; and storing said additional health data by said HIPPA-compliant database management system.)

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date, to expand Smith's social health network with Sidel's portal with the motivation of providing 24/7 access to the client portal and providing client access to tailored and engaging educational material relevant to the individual client -collaboration platform for 

CLAIM 2 – 
Smith in view of Sidel discloses a network having the limitations of claim 1. 
Smith further discloses a network having the limitations of:
The system of claim 1, wherein the patient client-user associates the patient profile with one or more licensed health providers, and the computer systems are programmed to selectively identify the health provider associated with the respective patient to integrate identifiable patient information and de-identified patient information in the centralized database, as specified by a patient, to predict artificial intelligence models to support decision- making. (cloud-based, federated collaborative medical records system and methods - enable end users to store, access, edit, and share health information, on demand, Abstract, properly authorized user will have access to Cloud Based Medical Social Network and Database - that can be accessed by each of the patient's physicians, para (0045]-[0051))

CLAIM 3 – 
Smith in view of Sidel discloses a network having the limitations of claim 1. 
Smith further discloses a network having the limitations of:
The system of claim 1, further comprising a public access user interface delegated to patient client-users and a secure private user interface delegated to (Abstract, secure web portal - Physicians’ need a system where they can access a cloud based federated database of medical information that can be accessed by each of the patient's physicians can access the patient's records and collaborate, share only those records pertinent to the medical condition or problem being discussed and quickly and efficiently collaborate, para [0046]-[0051]).

CLAIM 4 – 
Smith in view of Sidel discloses a network having the limitations of claim 3. 
Sidel further discloses a network having the limitations of:
The system of claim 3, where the licensed medical provider can communicate with the public access user interface. (Each party with access to the Sidel system is herein referred to as a "privileged party” - an interface, accessible to the client and other privileged parties via remote workstations over a communications network, through which the client and other privileged party can access relevant content, para [0045]-[0049], client portal - collaboration platform for group conferencing, shared electronic medical records, scheduling, progress tracking, and action items, para [0090]-[0100]).

CLAIM 5 – 

Sidel further discloses a network having the limitations of:
The system of claim 13, wherein the licensed medical provider comprises any care provider including individuals or system entities, such as doctors, dentists, specialists, surgeons, nurses, physician assistants, dental assistants, alternative care providers, aestheticians, hospital systems, health-affiliated educational institutes and organizations, managed care living facilities, mental health organizations, and other care provider groups. ( "provider" may refer to any medical doctor, psychiatrist, psychologist, nurse, or other behavioral health professional, para [0046]-[0051])

CLAIM 6 – 
Smith in view of Sidel discloses a network having the limitations of claim 3. 
Sidel further discloses a network having the limitations of:
The system of claim 3, wherein the licensed medical providers interact confidentially and communicate with one another as to global patient health, providing personalized health care, diagnosis, treatment, and delivery of services, among others. (Sidel system - an interface- through which the client and other privileged party can access relevant content, para [0045]-[0049], client portat - collaboration platform for group conferencing, shared electronic medical records, scheduling, progress tracking, and action items, para [0090]-[0100])

CLAIM 7 – 
Smith in view of Sidel discloses a network having the limitations of claim 3. 
Smith further discloses a network having the limitations of:
The system of claim 3, wherein the patient client-user owns electronic health records and can authorize release of the electronic health records of the patient to the secure private user interface as used by the licensed medical providers. (Abstract, cloud-based, federated medical records system and associated methods will provide the greatest number of stakeholders access to medical information when it is needed, para [0011], collaborative, problem oriented work session or medical project management plan - electronically signs the authorization forms after logging in to the system, para [0067])


CLAIM 8 – 
Smith in view of Sidel discloses a network having the limitations of claim 3. 
Sidel further discloses a network having the limitations of:
The system of claim 3, wherein the patient client-user owns The social health network of claim 7, wherein the licensed medical providers share data of the patients as identified or de-identified, and designate data of interest to objectively analyze symptoms, diseases, treatments, care protocols, hospital services, effects and outcomes, among others, in view of a medical providers background, education, prior diagnoses and treatments, and in view of patient demographics, geography, among others. (Sidel system - an interface- through which the client and other privileged party can access relevant content, para [0045]-[0049], aggregates, encrypts, and anonymizes patient data and then runs that data through data analytics tools to provide actionable data - to guide evidence-based care manager interventions relating to underlying chronic illness driving improved outcomes, para [0061]-[0063], client portal - collaboration platform for group conferencing, shared electronic medical records, scheduling, progress tracking, and action items, para [0090]-[0100])

CLAIM 9 – 
Smith in view of Sidel discloses a network having the limitations of claim 8. 
Sidel further discloses a network having the limitations of:
The system of claim 8, wherein the data of the patients creates an artificial intelligence platform to utilize electronic health records to create a global share database integrated across healthcare, including traditional medicine, alternative medicine, and various practices as utilized throughout the world. (predictive analytics - virtually support and manage behavioral health patient populations and coordinate collaborative care - multi-platform, cost-effective, scalable, and HIPAA compliant, it provides a way to facilitate connections and communications between a patient's PCPs and behavior health providers using virtual case-managers, and to provide 24/7 case management assistance, para [0040]-[0045], para [0061]-[0063])

CLAIM 10 – 
Smith in view of Sidel discloses a network having the limitations of claim 1. 
Sidel further discloses a network having the limitations of:
The system of claim 1, wherein the patient client-user protects privacy and ownership of personalized health information by way of an alias and is authenticated through a verification process as to self-reporting or by way of a licensed health provider who patient authorizes to upload electronic medical or personal health records. (Sidel system - an interface- through which the client and ‘other privileged party can access relevant content, para [0045]-[0049], aggregates, encrypts, and anonymizes patient data and then runs that data through data analytics tools to provide actionable data, para [0061]-[0063], client portal - collaboration platform for group conferencing, shared electronic medical records, scheduling, progress tracking, and action items, para [0090]-[0100])

CLAIM 12 – 
Smith in view of Sidel discloses a method having the limitations of claim 11. 
Sidel further discloses a method having the limitations of:
The method of claim 11, further comprising a step of allowing the patient interconnect with a plurality of patients. (Sidel system - care managers, providers, psychiatrists, medical or laboratory facilities -hospital administrator or friend or family member of the client - Each party with access to the Sidel system is herein referred to as a "privileged party" - an interface- through which the client and other privileged party can access relevant content, para [0040]-[0049])

CLAIM 13 – 
Smith in view of Sidel discloses a method having the limitations of claim 12. 
Smith further discloses a method having the limitations of:
The method of claim 12, wherein the health provider interconnects with a plurality of licensed health providers affiliated with the patient to access identifiable health information of the patient across health systems. (Abstract, cloud-based, federated medical records system and associated methods will provide the greatest number of stakeholders access to medical information when it is needed, para [0011], collaborative, problem oriented work session or medical project management plan - electronically signs the authorization forms after logging in to the system, para [0067])

CLAIM 14 – 
Smith in view of Sidel discloses a method having the limitations of claim 11. 
Smith further discloses a method having the limitations of:
The method of claim 13, wherein the health provider interconnects with a plurality of health providers not affiliated with the patient to access aggregated data analytics of de-identified patient information. (para [0045]-[0049], aggregates, encrypts, and anonymizes patient data and then runs that data through data analytics tools to provide actionable data, para [0061]-[0063])

CLAIM 15 – 
Smith in view of Sidel discloses a method having the limitations of claim 11. 
Sidel further discloses a method having the limitations of:
The method of claim 11, wherein the social health network provides an emotional support network and real-time analytical data decision support to the patient user interface of the first device, and further comprising a step of integrating personal data from medical devices or drug use (predictive analytics - virtually support and manage behavioral health patient populations and coordinate collaborative care - multi-platform, cost-effective, scalable, and HIPAA compliant, it provides a way to facilitate connections and communications between a patient's PCPs and behavior health providers using virtual case-managers, and to provide 24/7 case management assistance, para [0040]-[0045], para [0061]-[0063])

CLAIM 16 – 
Smith in view of Sidel discloses a method having the limitations of claim 15. 
Sidel further discloses a method having the limitations of:
The method of claim 11, wherein the real-time analytical data decision support facilitates deep learning using personalized health information as authorized by the patient and demographic or profile data of the health provider, such that, by the one or more computer system, an artificial intelligence platform encompasses digital profiles of the health provider including prior clinical care decision- making to establish deep learning trends. (predictive analytics - virtually support and manage behavioral health patient populations and coordinate collaborative care - multi-platform, cost-effective, scalable, and HIPAA compliant, it provides a way to facilitate connections and communications between a patient's PCPs and behavior health providers using virtual case-managers, and to provide 24/7 case management assistance, para [0040]-[0045], para (0061]-[0063])

CLAIM 18 – 
Smith in view of Sidel discloses an electronic health network having the limitations of claim 17. Smith further discloses an electronic health network having the limitations of:
The system of claim 17, wherein the licensed health providers are users globally across multiple disciplines to create a unified electronic health network (cloud-based, federated medical records system and associated methods will provide the greatest number of stakeholders access to medical information when it is needed -automatically track the activity of medical providers and patients when accessing health information, thus enabling compliance with federal regulations, para [0011], para [0045]-[0051])

CLAIM 19 – 
Smith in view of Sidel discloses an electronic health network having the limitations of claim 17. Sidel further discloses an electronic health network having the limitations of:
The system of claim 17, wherein the level of sharing of personalized health information creates a unified database of worldwide health information to support health systems globally, and the processor integrates predictive analytics to optimize consistent decision-making to support health diagnosis, treatment, and training of health professionals.  (predictive analytics – virtually support and manage behavioral health patient populations and coordinate collaborative care - multi-platform, cost-effective, scalable, and HIPAA compliant, it provides a way to facilitate connections and communications between a patient's PCPs and behavior health providers using virtual case-managers, and to provide 24/7 case management assistance, para [0040]-[0045], para [0061]-[0063])

CLAIM 20 – 
Smith in view of Sidel discloses an electronic health network having the limitations of claim 17. Sidel further discloses an electronic health network having the limitations of:
The system of claim 17, wherein the one or more databases or cloud storage are interconnected with servers to establish social connections among patients and families around the world, and to facilitate private communication of health information among licensed health providers in a confidential network sharing of data and data analytics intelligence (predictive analytics- virtually support and manage behavioral health patient populations and coordinate collaborative care - multi-platform, cost-effective, scalable, and HIPAA compliant, it provides a way to facilitate connections and communications between a patient's PCPs and behavior health providers using virtual case-managers, and to provide 24/7 case management assistance, para [0040]-[0045], para [0061]-[0063], para [0090]-[0100])
Response to Arguments
Applicant’s arguments with respect to claims, rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the above rejection.
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection of claims, Applicant argues that amendments are made in a manner that overcomes the 35 U.S.C. § 101 rejection. Examiner respectfully disagrees. Examiner notes when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, etal., 573 U.S. (2014). Claims 1-20 are rejected 
Claims 1, 11, & 17 recite two network systems and a method for establishing a social health network. The claims are directed to a process, which is a statutory category of invention. The claim is then analyzed to determine whether it is directed to a judicial exception. The claimed system describes a series of steps which populate a patient user interface and health provider user interface, respectively, to depict real-time data graphics to support decision making. Methods of organizing human activity include organizing social interactions between individuals. Populating a patient user interface and health provider user interface with data to support decision making can be conducted through methods of organizing human activity, and is not directly tied to the generically cited computer processor.
Next, the claim is analyzed to determine if it is integrated into a practical application. The claims recite additional limitations of a first device of a client-user, a second device of a second client-user, one or more databases, a generic computer network system, deep learning, and other generic computing devices to perform the steps. The computing device in the steps are recited as a generic processors performing a generic computer function of accessing, reading, and identifying data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas. As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a computing device (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor and deep learning at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. Examiner notes that the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a computer system performing its generic computer functions does not make the claims less abstract.
In regards to the arguments presented for the 103 rejection, Examiner has updated the references and provided citations in regards to the amended claim language.  Please see the citations from the Abstract and Claims section above in Smith and Sidel.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686